The appellee, Stevens, a broker, sued the appellant, Muir, to recover a commission for his services in procuring a purchaser for the assets of the Commercial National Bank of El Paso, and the stock of said bank, owned by Muir. It was alleged by the plaintiff that he procured such a purchaser and that the transaction was consummated by the consolidation of said bank and the Security Bank  Trust Company, whereby the latter took over and paid for the assets of the Commercial National Bank and that Muir received stock in the Security Bank  Trust Company in exchange for his stock in the Commercial Bank.
Verdict was returned and judgment rendered in favor of the plaintiff for $1,200.
Under the first and last assignments, it is asserted that the evidence is insufficient to show that the plaintiff brought the two banking institutions together, or that he was the efficient or procuring cause of the consolidation, and insufficient to show that plaintiff was the cause of the sale of the stock of Muir in the Commercial Bank to the consolidated institution.
The entire evidence has been examined, and the testimony of the appellee is sufficient to support the finding of the jury in his favor upon the issues indicated. It is true, he is sharply contradicted by several witnesses; but his testimony raises an issue of fact which it was the province of the jury to pass upon, and it is not the province of this court to set aside their finding.
The remaining assignments complain of the admission and exclusion of testimony. If it be conceded that there is any error in these rulings of the court, we are of the opinion that it could not possibly have affected the jury's finding upon the material issues in the case, and was therefore harmless and affords no ground for reversal Rule 62a (149 S.W. x).
Affirmed.
 *Page 104